BLATCHFORD, District Judge.
The first question is answered in the negative.
The second question is answered in the negative. The register, acting as the court, is. under section 22, to reject all claims not duly proved, but, if an issue of law or of fact is raised and contested thereon by any party to the proceedings, the course prescribed by section 4, in regard to adjourning the question into court for decision by the judge, must be pursued.
[Other questions arising in these proceedings were decided in Cases Nos. 8,457-8,459.]